NO. 07-11-00170-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 20, 2011


                           RICKY W. TURNER, APPELLANT

                                            v.

                           ARLIE FOX, ET. AL, APPELLEES


             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 98,818-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant Ricky W. Turner, an inmate appearing pro se, filed a notice of appeal in

trial court cause number 98,818-E in the 108th Judicial District Court of Potter County

on April 18, 2011. He did not pay the required filing fee, nor did he file an affidavit of

indigence. See Tex. R. App. P. 5 (unless excused by law, filing fee in civil case due

when item presented for filing); 20.1 (procedure for indigent in civil cases). By letter of

April 25, 2011, we notified Turner that “the filing fee in the amount of $175.00 has not

been paid. Failure to pay the filing fee within ten (10) days from the date of this notice
may result in a dismissal. See Tex. R. App. P. 42.3(c).” Turner did not pay the filing fee

or file an affidavit of indigence.


       Accordingly, we dismiss the appeal. See Tex. R. App. P. 5, 42.3(c).




                                                Per Curiam




                                            2